DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the core wire repeatedly plastically deformable without breaking to retain at least the posterior portion in a shape” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 270 (reference application).  

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/231, 273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the electrically conductive path including at least a portion of the first hinge” renders claims 1-8 as broadened and obvious variants of claims 1-11 of copending Application No. 16/231, 273 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “circuitry communicatively coupleable to a power source, the circuitry housed by the second arm” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 279 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041), and further in view of Moiraghi et al. (US 2013/0063316).
Regarding claim 1, Sugihara discloses, an apparatus (Figs. 1-7B, 15A-16 and 19), comprising: 
a front eyeglass frame (Paragraph 0112), including: a first rim (Paragraph 0112 and 20), a second rim (Paragraph 0112 and 30), and a bridge (Paragraph 0112) that physically couples the first rim and the second rim; 
a first arm (10, 12) coupled to the first rim and having a first temple portion (10), the first temple portion including an anterior portion “SA1”, a posterior portion “SA2”, and a first hinge (“CF1” and “CP1”) between the anterior portion and the posterior portion of the first arm (Paragraph 0180); 
a second arm (20, 22) coupled to the second rim and having a second hinge (Paragraph 0180 and see “CF2”, “CP2”); 
a radio (14, 20, 330) operable to at least one of receive or transmit wireless signals (Paragraphs 0114 and 0125); 

an electrically conductive path (“LB1-LB4” and “LC1-LC2”) electrically connecting the radio and the core wire, wherein the first hinge is electrically isolated from the electrically conductive path (note; The Examiner interprets that if the hinge was not electrically isolated from the electrically conductive path the Examiner interprets that the electrically conductive path being in contact with the hinge would possibly short out.  Also, if the hinge were not isolated from the electrically conductive path the electrically conductive path could possibly be damaged by being pinched within the hinge when the hinge is moved).
	Sugihara does not disclose the electrically conductive path passing through the first hinge.
	Chou teaches, from the same field of endeavor that in an apparatus (Figs. 2a-h) that it would have been desirable to make the electrically conductive path (12, 12’, 43) passing through the first hinge (see 35, 351, 352).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrically conductive path passing through the first hinge as taught by the apparatus of Chou in the apparatus of Sugihara since Chou teaches it is known to include this feature in an apparatus for the purpose of providing a lightweight apparatus with reduced size. 
	In addition, the Examiner interprets that Chou teaches the first hinge is electrically isolated from the electrically conductive path because the wire groove 12’is away from and 
	Sugihara in view of Chou does not disclose the radio is operable to communicate wireless signals at a wavelength, the core wire having a length equal to a reciprocal of an integer of the wavelength.
	Moiraghi teaches, from the same of endeavor that in apparatus that it would have been desirable to make the radio is operable to communicate wireless signals at a wavelength (Para. 0006 and 0018), the core wire having a length equal to a reciprocal of an integer of the wavelength (Para. 0006 and 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the radio is operable to communicate wireless signals at a wavelength, the core wire having a length equal to a reciprocal of an integer of the wavelength as taught by the apparatus of Moiraghi in the combination of Sugihara in view of Chou since Moiraghi teaches it is known to include these features in an apparatus for the purpose of providing a compact, lightweight, low profile apparatus that it is easily interfaced with the supply network.
Regarding claim 2, Sugihara, Chou and Moiraghi discloses and teaches as set forth above, and Sugihara further discloses, the electrically conductive path includes a conduit (see “LB1-LB4” and “LC1-LC2”), the conduit comprising one of a flexible coaxial cable and a flexible shielded trace (see “LB1-LB4” and “LC1-LC2” and associated text). 
Regarding claim 3, Sugihara, Chou and Moiraghi discloses and teaches as set forth above, and Sugihara further discloses, the core wire is repeatedly plastically deformable without 
Regarding claim 5, Sugihara, Chou and Moiraghi discloses and teaches as set forth above, and Sugihara further discloses, the radio is operable to at least one of receive or transmit wireless signals at a first wavelength (14, 20, 330), and the core wire has a length that is at least approximately equal to a reciprocal of an integer of the wavelength (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claims 6-7, Sugihara, Chou and Moiraghi discloses and teaches as set forth above, and Sugihara in view of Chou does not explicitly disclose the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters for the purpose of providing a reliable apparatus that effectively transmits signals with reduced noise.
Furthermore, the Examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) in view of Moiraghi et al. (US 2013/0063316) as applied to claim 1 above, and further in view of Specht et al. (US 5,528,320).
Sugihara, Chou and Moiraghi remains as applied to claim 1 above.
Sugihara, Chou and Moiraghi does not explicitly disclose the first hinge is plastic.
Specht teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the first hinge is plastic (Col. 1, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first hinge is plastic as taught by the apparatus of Specht in the combination of Sugihara, Chou and Moiraghi since Specht teaches it is known to include this feature in an apparatus for the purpose of providing a low cost and easy to manufacture hinge.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) in view of Moiraghi et al. (US 2013/0063316) as applied to claim 1 above, and further in view of Howell et al. (US 2007/0046887).
Sugihara, Chou and Moiraghi remains as applied to claim 1 above.
Sugihara, Chou and Moiraghi does not disclose at least a piece of the posterior portion is metal, and is coupled to a ground.
Howell teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make at least a piece of the posterior portion is metal, and is coupled to a ground (Paragraphs 0064 and 0139).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/30/2021